         Case 3:17-cv-01813-MPS Document
                      UNITED STATES      90 FiledCOURT
                                     DISTRICT     02/05/20 Page 1 of 2
                               DISTRICT OF CONNECTICUT


DAVID SMELSER
individually and on behalf of all
similarly situated individuals
                         Plaintiff
              vs.
                                                                      CASE NO.: 3:17CV1813(MPS)
MARTIN’S FAMOUS PASTRY SHOPPE, INC.
                Defendant


                                                  JUDGMENT

       This action having come on for consideration of the class and collective action complaint and

assigned to the Honorable Michael P. Shea, United States District Judge, and

        The Court having considered the full record of the case including applicable principles of law, and

having filed its ruling on January 28, 2020 granting the final approval of collective action settlement in

accordance with the Settlement Agreement (ECF No. 88); it is therefore

       ORDERED, ADJUDGED and DECREED that the judgment be and is hereby entered in

accordance with the Settlement Agreement (ECF No. 88) dismissing case.

       Dated at Hartford, Connecticut, this 5th day of February, 2020.


                                                             ROBIN D. TABORA, Clerk

                                                             By_______/s/_____________
                                                               Devorah Johnson
                                                               Deputy Clerk

EOD 2/5/20
Case 3:17-cv-01813-MPS Document 90 Filed 02/05/20 Page 2 of 2
